Case: 13-40219        Document: 00513513655          Page: 1     Date Filed: 05/19/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                        No. 13-40219                        United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
UNITED STATES OF AMERICA,                                                      May 19, 2016
                                                                              Lyle W. Cayce
                Plaintiff - Appellee                                               Clerk

v.

JAMES R. ROMANS, also known as Red; BAJUNE MOSEBY, also known as
Junebug; KEVIN HARDEN, also known as Keisha; TERRANCE BOOKER,
also known as T. B.,

                Defendants - Appellants




                    Appeals from the United States District Court
                          for the Eastern District of Texas


Before DENNIS and COSTA, Circuit Judges, and ENGELHARDT, District
Judge. *

JAMES L. DENNIS, Circuit Judge:
      The defendants, James Romans, Bajune Moseby, Kevin Harden, and
Terrance Booker, were convicted by a jury of conspiracy to possess with the
intent to distribute 1,000 kilograms or more of marijuana, 21 U.S.C. § 846. The
district court sentenced Romans to life imprisonment; Moseby to 293 months’
imprisonment; Harden to 360 months’ imprisonment; and Booker to 280
months’ imprisonment. For the following reasons, the convictions of all of the


      *   District Judge of the Eastern District of Louisiana, sitting by designation.
    Case: 13-40219    Document: 00513513655    Page: 2    Date Filed: 05/19/2016


                                No. 13-40219

defendants, and the sentences of Harden, Booker, and Romans, are affirmed,
but Moseby’s sentence is vacated, and his case is remanded for resentencing
consistent with this opinion.
                                      I.
      In 2006, James Romans and Eric Pieper began running a marijuana
distribution operation in Indianapolis, Indiana. Initially, Pieper bought 1,000
pounds of marijuana every week from the Mexican supplier Cruz López
Acevedo (“López”) for distribution. Trucks brought the marijuana into the U.S.
from Mexico in 22-pound boxes, which were lined with carbon paper to conceal
the drug’s odor; the shipments were delivered to two warehouses and a storage
yard in Indianapolis, where the marijuana was then transported to stash
houses for sorting and repackaging for distribution.       Pieper and Romans
shared the associated expenses and split the resulting profits equally. Their
operation involved a number of other people, divided into two groups: Pieper
was responsible for one group, which included Terrance Booker, Kevin Harden,
and Bajune Moseby, while Romans was responsible for the other group, which
included Gary Hanley, Michael Smith, Matthew White, and Jeremy Martin.
One of Pieper’s close friends, Dale Zigler, was responsible for collecting drug
proceeds from other members of the organization.         After Pieper moved to
Burleson, Texas, a suburb of Fort Worth, in 2009, Zigler continued to collect
the drug proceeds in Indianapolis and delivered them by car to Pieper in Texas.
      Romans was arrested by Indiana law enforcement in August 2010. A
search warrant on his residence yielded $24,000, two loaded .45 caliber
Springfield Armory hand guns, and a loaded Glock 357 handgun. According to
the agent executing the search, the Glock was in the kitchen on top of a drug
ledger. Romans entered a guilty plea to state charges of financing the delivery
of over 10 pounds of marijuana and was sentenced, on October 7, 2010, to
probation. Pieper testified that two weeks after Romans’ arrest, while Romans

                                      2
    Case: 13-40219    Document: 00513513655     Page: 3   Date Filed: 05/19/2016


                                 No. 13-40219

was on work release, he called Pieper and said that he “was hurting really bad,
and that he wanted to get back going again.” Romans reportedly told Pieper
that he would pay cash for marijuana and that the members of his group were
waiting to buy marijuana from him. Because “everybody was . . . skeptical
about messing with him” and thought he might be cooperating with the
government, Pieper testified that he refused to do business with Romans.
      In November 2010, Pieper decided to promote Moseby and Harden
within the organization.     Pieper, Moseby, and Harden met in Texas and
attended a professional boxing match in Dallas. Ultimately, the men agreed
that Pieper and Moseby would each receive 35 percent of the profits from the
drug trafficking business, while Harden would receive 30 percent. During the
trip, the men bought new cellphones and drove to Frisco, Texas—in the
Eastern District—where Pieper was planning to move. On December 31, 2010,
Zigler flew from Indianapolis to Dallas-Fort Worth to help Pieper move to
Frisco; he brought $9,000 in drug proceeds with him. Two weeks later, on
January 13, 2011, Zigler again flew to Texas to help Pieper finish the move
from Burleson to Frisco. On this trip, Zigler brought drug proceeds that he
had collected from Harden.
      The Indiana police and the DEA began collecting information about the
organization practically at its inception. On January 25, 2007, Moseby and
four other men convened in a truck stop in Indianapolis to meet a semi-truck—
driven by an undercover DEA agent—which contained a shipment of 1,000
pounds of marijuana sent by López.        Moseby watched as two of the men
transferred the shipment from the truck to a Chevrolet Tahoe; he then picked
the two men up in his own vehicle and followed the Tahoe, driven by a third
man, out of the truck stop. Indiana State Police soon pulled over the Tahoe
and later stopped and identified Moseby. On September 16, 2010, police in
Indianapolis stopped a white van driven by Delores Jose Montes-Venegas, one

                                      3
    Case: 13-40219    Document: 00513513655     Page: 4   Date Filed: 05/19/2016


                                 No. 13-40219

of López’s runners. The van had previously been seen at Romans’s and Harden’s
houses.   When the officer approached, he noticed the strong odor of raw
marijuana and noted that Montes-Venegas was very nervous and sweating
profusely. Police searched the van and found 89 apparently identical boxes—
lined with carbon paper—each containing two 11-pound bundles of marijuana.
Appellant Booker also had multiple encounters with law enforcement,
culminating in a December 30, 2010, traffic stop during which an officer from
the Speedway Police Department in Indiana found five Ziploc bags of
marijuana, weighing roughly five pounds, in Booker’s vehicle. Booker told the
responding detective that he recently received the marijuana from other
members of the conspiracy and intended to sell it for $850 per pound.
      On June 8, 2011, an indictment was filed against Romans, Moseby,
Harden, Booker, and 12 other individuals in the United States District Court
for the Eastern District of Texas. A superseding indictment was filed on
January 11, 2012. Several of the charged individuals, including Eric Pieper
and his brother, Michael Pieper, pleaded guilty to conspiracy charges and did
not go to trial but became government witnesses against the other co-
conspirators.   In September 2012, after a trial, a jury convicted Romans,
Moseby, Harden, and Booker of conspiracy to possess with the intent to
distribute 1,000 kilograms or more of marijuana, in violation of 21 U.S.C.
§ 846, as charged in Count One of the superseding indictment. Thereafter, on
February 24, 2013, the district court sentenced Romans to life imprisonment,
Moseby to 293 months’ imprisonment, Harden to 360 months’ imprisonment,
and Booker to 280 months’ imprisonment.
                                      II.
      On appeal, Romans, Moseby, Harden, and Booker contend that the
district court erred in denying their motions for judgment of acquittal based on
the argument that venue was improper in the Eastern District of Texas. When

                                       4
    Case: 13-40219     Document: 00513513655      Page: 5    Date Filed: 05/19/2016


                                  No. 13-40219

a venue challenge is properly preserved by a motion for judgment of acquittal,
we review the district court’s ruling de novo. United States v. Thomas, 690 F.3d
358, 368 (5th Cir. 2012). After considering the evidence in the light most
favorable to the verdict, we will affirm where “a rational jury could conclude
‘that the government established venue by a preponderance of the evidence.’”
Id. (quoting United States v. Garcia Mendoza, 587 F.3d 682, 686 (5th Cir.
2009)); see also United States v. White, 611 F.2d 531, 536 (5th Cir.), cert. denied,
446 U.S. 992 (1980) (“This Circuit has not treated territorial jurisdiction and
venue as ‘essential elements’ in the sense that proof beyond a reasonable doubt
is required.”).
      The general statute that seeks to clarify venue in the case of multi-
district crimes is 18 U.S.C. § 3237. It provides that any offense begun in one
district, but completed in another, or committed in more than one district, may
be prosecuted in any district in which the offense was begun, continued, or
completed. 18 U.S.C. § 3237(a). Thus, “[v]enue can be based on evidence of
any single act that initiated, perpetuated, or completed the crime, and
circumstantial evidence suffices to establish venue.” Thomas, 690 F.3d at 369.
In conspiracy cases, “venue is proper in any district where the agreement was
formed or an overt act occurred.” United States v. Caldwell, 16 F.3d 623, 624
(5th Cir. 1994). As we noted in Caldwell, “[t]he Supreme Court has upheld the
application of this rule, even where it permits trial against defendants in a
district they never even set foot in prior to trial.” Id. at 624 (citing Hyde v.
United States, 225 U.S. 347, 362 (1912)). “An overt act is an act performed to
effect the object of a conspiracy, although it remains separate and distinct from
the conspiracy itself.” United States v. Pomranz, 43 F.3d 156, 160 (5th Cir.
1995). “Though the act need not be of a criminal nature, it must be done in
furtherance of the object of the conspiracy.” Id. Finally, “[a]s a matter of law,
a conspiracy continues until the evidence affirmatively shows that the

                                         5
     Case: 13-40219       Document: 00513513655         Page: 6     Date Filed: 05/19/2016


                                       No. 13-40219

conspirators terminate the alleged conspiracy, or with respect to conspirators
individually, until the conspirators withdraw.” United States v. Freeman, 434
F.3d 369, 383 (5th Cir. 2005). Where a conspiracy to possess with intent to
distribute drugs “contemplates a continuity of purpose and continued
performance of acts, [the conspiracy] is presumed to exist until there has been
an affirmative showing that it has terminated.” Id. at 383 n.2 (quoting United
States v. Mayes, 512 F.2d 637, 642-43 (6th Cir. 1975)).
       In Garcia Mendoza this court held that “one co-conspirator’s travel
through a judicial district in furtherance of the crime alleged establishes venue
as to all co-conspirators.” 587 F.3d at 687. This court has recognized that, in
a conspiracy to possess with intent to distribute drugs, “[t]he overall objective
or goal [is] for everyone in the conspiracy to profit from the illicit purchase and
selling of [drugs].” United States v. Morris, 46 F.3d 410, 415 (5th Cir. 1995).
Thus the transportation of drug proceeds is an act in furtherance of a drug
conspiracy. See United States v. Ramirez, 555 F. App’x 315, 319 (5th Cir. 2014)
(unpublished); United States v. Anthony, 201 F. App’x 211, 213 (5th Cir. 2006)
(unpublished). In this case, Dale Zigler testified that after Eric Pieper moved
from Indiana to Grand Prairie, Texas, in 2009, Zigler routinely collected drug
proceeds from Appellants in Indianapolis and drove the money to Pieper in
Texas, every time taking a route that passed through the Eastern District. 1 A
page of the road atlas that Zigler used on his trips was entered into evidence,



       1 Although Zigler was not charged with conspiracy to possess with intent to distribute
marijuana, he testified that he was involved in Appellants’ organization. Specifically, he
stated that “[his] role was to pick up the drug money when [he] was directed to do so.” A
rational jury could have determined that Zigler’s membership in the conspiracy and his
transportation of drugs in furtherance of that conspiracy were proven by a preponderance of
the evidence. See Anthony, 201 F. App’x at 213 (finding that the evidence was sufficient to
support the defendant’s conviction for conspiracy to possess with intent to distribute where
“the record supports a finding that [he] knew the co-conspirators, knew of the conspiracy, and
knew that his actions [transporting drug proceeds] were in furtherance of that conspiracy”).

                                              6
    Case: 13-40219    Document: 00513513655     Page: 7   Date Filed: 05/19/2016


                                 No. 13-40219

on which a section of this route—I-30 connecting Texarkana and Dallas,
crossing the Eastern District—was highlighted. Eric Pieper testified that he
directed Zigler to make the trips from Indiana to Texas and that each time he
would arrange for either Romans or Moseby to meet Zigler and give him the
cash proceeds. Eric Pieper’s brother Michael, who pleaded guilty to conspiracy
charges for his participation in the drug organization, testified that after he
moved to Burleson, Texas, in May 2010, he drove to Indianapolis to pick up
drug proceeds five or six times and followed I-30 from Texarkana into the
Dallas-Fort Worth area. Thus the record contains evidence that at least two
members of the conspiracy traveled through the Eastern District of Texas to
transport drug proceeds, an act in furtherance of the conspiracy. Viewing the
evidence in the light most favorable to the verdict, we conclude that a rational
finder of fact could have found that venue in the Eastern District of Texas was
proven by a preponderance of the evidence.
                                      III.
      Individually, Appellant Booker argues that the evidence at trial was
insufficient to establish that he was a member of the charged conspiracy. We
review challenges to the sufficiency of the evidence de novo. United States v.
Grant, 683 F.3d 639, 642 (5th Cir. 2012). This court reviews the record to
determine whether, considering the evidence and all reasonable inferences in
the light most favorable to the prosecution, “any rational trier of fact could
have found the essential elements of the crime beyond a reasonable doubt.”
Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 2789 (1979).         Our
“inquiry is limited to whether the jury’s verdict was reasonable, not whether
we believe it to be correct.” United States v. Moreno-Gonzales, 662 F.3d 369,
372 (5th Cir. 2011). Thus, in this instance, we must determine whether the
evidence presented at trial, viewed in the light most favorable to the
government, was sufficient to allow the jury to conclude, beyond a reasonable

                                       7
    Case: 13-40219    Document: 00513513655     Page: 8   Date Filed: 05/19/2016


                                 No. 13-40219

doubt, that Booker participated in the marijuana distribution conspiracy led
by Pieper.
      “In order to prove conspiracy to possess and distribute drugs, the
Government must prove beyond a reasonable doubt: (1) the existence of an
agreement between two or more persons; (2) the defendant’s knowledge of the
agreement; and (3) the defendant’s voluntary participation in the conspiracy.”
United States v. Tenoio, 360 F.3d 491, 494 (5th Cir. 2004). An agreement may
be inferred from a “concert of action,” United States v. Landry, 903 F.2d 334,
338 (5th Cir. 1990), and “[t]he agreement, a defendant’s guilty knowledge and
a defendant’s participation in the conspiracy all may be inferred from the
‘development and collocation of circumstances.’” United States v. Maltos, 985
F.2d 743, 746 (5th Cir. 1992).
      Eric Pieper testified that Booker was one of his “people,” one of the
customers in Indianapolis through whom he distributed the marijuana
shipments arriving weekly from Mexico.        Pieper testified that his brother
Michael delivered marijuana to Booker.      Zigler testified that Pieper once
directed him to pick up money from Booker and that Booker gave him $10,000
in a Ziploc bag. John Wilson, who pleaded guilty to the conspiracy, testified
that Pieper once sent Booker to deliver a box of marijuana to him. Photographs
were introduced into evidence showing Booker on vacation with Appellant
Harden and Eric and Michael Pieper and in a limousine with supplier López.
And evidence was presented that police found boxes lined with carbon paper—
a method used by the organization to conceal the smell of marijuana—
throughout Booker’s home, some empty and some containing bricks or bags of
marijuana. Viewing the evidence in the light most favorable to the verdict, we
find that the Government presented significant evidence of concurring acts,
actors, and events—a “collocation of circumstances,” Maltos, 985 F.2d at 746—


                                      8
    Case: 13-40219     Document: 00513513655      Page: 9   Date Filed: 05/19/2016


                                  No. 13-40219

from which a rational trier of fact could have found beyond a reasonable doubt
that Booker was a member of the charged conspiracy.
                                        IV.
      Individually, Appellant Harden argues that the district court abused its
discretion by refusing to appoint substitute counsel for him; that he did not
knowingly, intelligently, and voluntarily waive his right to counsel; that his
bottom-of-the-Guidelines     sentence    of   360    months    is   substantively
unreasonable; and that his sentence should be vacated as void in light of the
Supreme Court’s recent decision in Johnson v. United States, 135 S. Ct. 2551,
2536 (2015), holding that the imposition of an increased sentence under the
residual clause in the Armed Career Criminal Act (ACCA) violates the
Constitution’s guarantee of due process.
                                        A.
      We review Sixth Amendment claims de novo. United States v. Simpson,
645 F.3d 300, 307 (5th Cir. 2011). An indigent defendant who cannot afford to
retain an attorney has an absolute right to have counsel appointed by the court.
See Gideon v. Wainwright, 372 U.S. 335, 342 (1963); Johnson v. Zerbst, 304
U.S. 458, 463 (1938). Further, “the right to counsel is the right to the effective
assistance of counsel.” McMann v. Richardson, 397 U.S. 759, 771, n. 14 (1970).
Absent a Sixth Amendment violation, a court’s refusal to appoint substitute
counsel is reviewed for an abuse of discretion. Simpson, 645 F.3d at 307. “A
district court abuses its discretion if it bases its decision on an error of law or
a clearly erroneous assessment of the evidence.” United States v. Teuschler,
689 F.3d 397, 399 (5th Cir.2012) (internal quotation marks and citations
omitted). “In order to warrant a substitution of counsel during trial, the
defendant must show good cause, such as a conflict of interest, a complete
breakdown in communication or an irreconcilable conflict which leads to an


                                        9
    Case: 13-40219    Document: 00513513655     Page: 10   Date Filed: 05/19/2016


                                 No. 13-40219

apparently unjust verdict.” United States v. Young, 482 F.2d 993, 995 (5th Cir.
1973) (quoting United States v. Calabro, 2d Cir. 1972, 467 F.2d 973, 986).
      Harden was appointed counsel, and he does not allege that his
representation by the appointed counsel was constitutionally deficient.
Rather, he argues that lack of communication and disagreements with his
attorney constituted good cause that should have entitled him to substitute
counsel. Harden points to three letters that he filed with the district court in
which he voiced complaints about his appointed counsel. In the first, Harden
cited lack of communication with the attorney, Reginald Smith, and
complained that Smith did not listen to his concerns about the case. After a
hearing, Harden informed the court that he and Smith had talked and he
wanted to withdraw his complaint. In the second, Harden again noted that he
was having “major problems with” Smith and expressed concern that the
attorney had “a negative attitude” towards him and believed that he was
guilty.   Six months later, after Smith had filed several motions in limine on
his behalf, Harden submitted his third letter, in which he complained that
Smith was not filing the motions that he wanted him to file and asserted that
he wanted to proceed pro se. Soon afterward, Smith moved to withdraw.
Smith’s motion informed the court that Harden had filed a grievance against
him with the State Bar of Texas. Smith noted that, although the grievance
was dismissed, he had sought Harden’s written agreement to waive the
potential conflict it caused. Smith continued to file motions on Harden’s behalf
until the court granted Harden’s motion to represent himself.
      Although it is evident that Harden mistrusted and disliked Smith, there
is no indication that there was a “complete breakdown in communication” or
an “irreconcilable conflict” between the two, nor is there any evidence of a
conflict of interest. The district court held a hearing after receiving each of
Harden’s letters and determined that good cause had not been shown to

                                      10
   Case: 13-40219     Document: 00513513655     Page: 11   Date Filed: 05/19/2016


                                 No. 13-40219

warrant replacing Smith. Harden has not shown that the district court abused
its discretion by failing to appoint substitute counsel. See Simpson 645 F.3d
at 308-09.
                                       B.
      We review claims concerning the right of self-representation de novo.
United States v. Cano, 519 F.3d 512, 515-16 (5th Cir. 2008).         A criminal
defendant has a Sixth Amendment right to conduct his own defense, even if he
does so to his detriment, if his decision to do so is voluntary, knowing, and
intelligent. Farretta v. California, 422 U.S. 806, 833-34, 835-36 (1975). The
defendant must “unequivocally inform the court of his desire to represent
himself,” and the court must determine, through a Farretta hearing, whether
the defendant is “knowingly and intelligently” choosing to represent himself.
Cano, 519 F.3d at 516.
      Harden argues that his decision was involuntary because it occurred
only after the district court refused to substitute counsel. Although a court
cannot force a defendant to choose between constitutionally deficient or
disqualified counsel and no counsel at all, “[a] defendant’s refusal without good
cause to proceed with able appointed counsel constitutes a voluntary” decision
to proceed pro se. Dunn v. Johnson, 162 F.3d 302, 307 (5th Cir. 1998). Harden
does not allege that Smith’s performance was constitutionally deficient, and,
as previously discussed, he did not show good cause to warrant substitution of
counsel.     Furthermore, at the June 5, 2012 Faretta hearing at which the
district court granted Harden’s request to proceed pro se, with attorney Smith
serving as standby counsel, the court advised Harden against self-
representation several times and asked Harden a litany of questions to
determine whether his decision to represent himself was knowing, intelligent,
and voluntary. The district court specifically asked Harden if he would still
want to represent himself if the court “was going to replace Mr. Smith and give

                                       11
   Case: 13-40219     Document: 00513513655     Page: 12   Date Filed: 05/19/2016


                                 No. 13-40219

[him] different counsel.”   Harden responded, “Yeah, I’d like to represent
myself.” Based on this record, we find that Harden’s decision to represent
himself was voluntary, knowing, and intelligent.
                                       C.
      Harden argues that his within-Guidelines sentence of 360 months
imprisonment is substantively unreasonable and greater than necessary to
achieve the goals of sentencing under 18 U.S.C. § 3553. We review a sentence
for reasonableness using a two-step process: first, we must ensure that the
district court did not commit any significant procedural error; then, we must
consider the substantive reasonableness of the sentence imposed under an
abuse-of-discretion standard, taking into account the totality of the
circumstances. Gall v. United States, 552 U.S. 38, 51 (2007). Sentences within
the properly calculated Guidelines range are presumed to be substantively
reasonable. United States v. Gutierrez-Hernandez, 531 F.3d 251, 254 (5th Cir.
2009). We “will give great deference to [a procedurally reasonable, within-
Guidelines] sentence and will infer that the [district] judge has considered all
the factors for a fair sentence set forth in the Guidelines in light of the
sentencing considerations set out in § 3553(a).” United States v. Compos-
Maldondo, 531 F.3d 337, 338 (5th Cir. 2008) (internal quotations and citations
omitted).   To rebut the presumption that sentences within the properly
calculated Guidelines range are reasonable, a defendant must show that the
district court did not account for a factor that should have received significant
weight, gave significant weight to an improper factor, or clearly erred in
balancing the sentencing factors. United States v. Cooks, 589 F.3d 173, 186
(5th Cir. 2009).
      Harden does not contend that his sentence was procedurally
unreasonable, and there is no evidence of procedural error. In arguing that his
sentence is substantively unreasonable, Harden emphasizes that he will not

                                       12
   Case: 13-40219      Document: 00513513655     Page: 13     Date Filed: 05/19/2016


                                  No. 13-40219

be released until he is almost 70 years old, and that even at the age of 38 he
suffers from serious heart problems. Relying on the Sixth Circuit’s opinion in
United States v. Payton, 754 F.3d 375 (6th Cir. June 12, 2014), Harden
contends that, in selecting his sentence, the district court erroneously failed to
take into account that the risk of recidivism is shown to decline after the age
of 50, in part because older offenders have more health problems than younger
offenders.    In Payton, the Sixth Circuit held that the defendant’s above-
Guidelines sentence of 45 years—more than double the Guidelines
recommendation—was substantively unreasonable in part because of the
district court’s failure to adequately respond to the defendant’s argument that
his age would decrease his chances of recidivism.           In contrast to Payton,
Harden received a sentence that was not only within, but actually at the
bottom of, the advisory Guidelines range. And unlike in Payton, the district
court here adequately responded to Harden’s argument: the court considered
Harden’s request for a downward departure but concluded that because his
history of serious health problems had not prevented him from trafficking in
large quantities of marijuana it was not grounds for a variance. Harden has
not shown that the district court erred in balancing the sentencing factors or
that the Guidelines sentence imposed was an abuse of discretion, nor has he
rebutted the presumption of reasonableness that applies to his bottom-of-the-
Guidelines sentence.
                                        D.
        Harden asserts that because the district court classified him as a career
offender pursuant to the “residual clause” found at U.S.S.G. § 4B1.1, his
sentence must be vacated in light of the Supreme Court’s decision in Johnson,
which held that imposing an increased sentence under the residual clause in
the ACCA violates the Constitution’s guarantee of due process. 135 S. Ct. at
2563.    Harden argues that because the residual clause in the Sentencing

                                        13
      Case: 13-40219   Document: 00513513655     Page: 14   Date Filed: 05/19/2016


                                  No. 13-40219

Guidelines is “identical” to that in the ACCA, Johnson’s logic applies with
equal force to sentences calculated under either statute. Even assuming that
Johnson does apply to the Guidelines’ residual clause, Harden’s argument
necessarily fails: the district court’s application of the residual clause did not
increase Harden’s sentence.       In determining Harden’s criminal history
category the presentence report (PSR) and the district court relied on the
career offender adjustment in U.S.S.G. § 4B1.1(b). Without application of that
adjustment, Harden’s criminal history category would have been V; with it, the
PSR and the district court determined that his criminal history category was
VI.    But Harden’s total offense level—based on a finding that he was
responsible for at least 10,000 kilograms but less than 30,000 kilograms of
marijuana and that he operated a stash house for the drug organization—was
38. The range of imprisonment for an offender with a total offense level of 38
and criminal history category V is the same as that for an offender with a total
offense level of 38 and criminal history category VI: both yield an advisory
Guidelines range of 360 months to life. U.S.S.G. Chapter 5, Part A.            As
discussed, Harden was sentenced at the bottom of this range.             Because
Harden’s sentence was not increased under the residual clause, we need not
determine whether, under Johnson, any part of U.S.S.G. § 4B1.1 is void.
                                       V.
        Appellant Moseby argues, in his pro se brief, that the district court
plainly erred in failing to dismiss the indictment in light of prosecutorial
misconduct; that the district court lacked subject-matter, territorial, and
personal jurisdiction, and that he is entitled to a writ of prohibition; and that
the district court plainly erred in imposing Sentencing Guidelines
enhancements on the basis of facts that were not found beyond a reasonable
doubt by the jury. In his supplemental brief, filed by appointed appellate
counsel, Moseby argues that the district court erred in enhancing his total

                                       14
   Case: 13-40219     Document: 00513513655     Page: 15   Date Filed: 05/19/2016


                                 No. 13-40219

offense level based on possession of a firearm pursuant to U.S.S.G.
§ 2D1.1(b)(1) and that the district court erred in enhancing his total offense
level by two points for maintaining a drug premises pursuant to U.S.S.G.
§ 2D1.1(b)(12).
                                       A.
      Moseby argues that the district court erred in failing to dismiss the
indictment; however, he did not move for dismissal of the indictment before
trial. Unpreserved allegations of prosecutorial misconduct are reviewed for
plain error. United States v. Tomblin, 46 F.3d 1369, 1386 (5th Cir. 1995). A
defendant seeking reversal for plain error must show an error, that was plain,
and that affected his substantial rights. United States v. Isgar, 739 F.3d 829,
839 (5th Cir. 2014). If the defendant satisfies these three conditions, we have
discretion to correct the error, “but only if it seriously affects the fairness,
integrity, or public reputation of judicial proceedings.” United States v.
Andaverde-Tinoco, 741 F.3d 509, 518 (5th Cir. 2013). The burden remains on
the defendant to prove this fourth requirement. Id. at 523.
      Moseby, in his pro se brief, claims that perjured testimony, “favors,” and
prosecutorial misconduct led the grand jury to indict. Moseby bears the burden
of proving that the indictment was procured by prosecutorial misconduct. See
United States v. Marcello, 423 F.2d 993, 1000 (5th Cir. 1970). His assertion
that the government used perjured testimony and that “favors” were done is
conclusory and not supported by any evidence of record.            He has not
demonstrated that an error occurred, let alone that it was plain and that it
affected his substantial rights. The district court therefore did not plainly err
in failing to dismiss the indictment on its own motion.
                                       B.
      Moseby argues that the district court lacked subject-matter, territorial,
and personal jurisdiction, and that he is entitled to a writ of prohibition. We

                                       15
   Case: 13-40219     Document: 00513513655      Page: 16   Date Filed: 05/19/2016


                                  No. 13-40219

review these issues de novo. Federal district courts have exclusive and original
jurisdiction over all federal crimes. 18 U.S.C. § 3231. That jurisdiction is
invoked by an indictment charging a defendant with violating federal law.
Isgar, 739 F.3d at 838. The right of a federal criminal defendant to be tried in
the district in which the crime was committed is guaranteed by Article III,
Section 2, Clause 3 of the United States Constitution; the Sixth Amendment;
and Rule 18 of the Federal Rules of Criminal Procedure.           “Although the
Supreme Court has made it clear that questions of venue and territorial
jurisdiction are not to be taken lightly or treated as mere technicalities, and
the burden of proving that the crime occurred in the district of trial is squarely
on the prosecution, the prosecution is not required to meet the reasonable
doubt standard applicable to all substantive elements of an offense.” White,
611 F.2d at 534 (internal citations and quotations omitted). Rather, “[i]f the
Government shows by a preponderance of the evidence that the crime was
committed in the trial district, both territorial jurisdiction and proper venue
are established.” Id. at 535.
      The superseding indictment specified that Moseby was charged with
conspiring to possess with the intent to distribute marijuana, in violation of 21
U.S.C. § 846, and that overt acts occurred within the trial district. As discussed
above, the Government established by a preponderance of the evidence that
venue was proper in the Eastern District of Texas.          Given the foregoing,
Moseby’s jurisdictional arguments are without merit, and he is not entitled to
a writ of prohibition. See United States v. Hitchmon, 602 F.2d 689, 694 (5th
Cir. 1979) (a writ of prohibition is appropriate “[i]n the rare case where a
district court proceeded wrongly, assuming the notice of appeal to be
ineffective”) (superseded by statute on other grounds as stated in United States
v. Martinez, 763 F.2d 1297, 1308 (11th Cir. 1985)).


                                       16
    Case: 13-40219    Document: 00513513655       Page: 17   Date Filed: 05/19/2016


                                  No. 13-40219

                                        C.
      Moseby does not challenge the sufficiency of the evidence supporting the
court’s calculation of his Guidelines range.      Rather, he contends that the
district court plainly erred in imposing Sentencing Guidelines enhancements
on the basis of facts that were not found beyond a reasonable doubt by the jury.
In general, facts relevant to sentencing need only be proved by a preponderance
of the evidence. United States v. Watts, 519 U.S. 148, 156 (1997). However, in
Apprendi v. New Jersey, 530 U.S. 466, 490 (2000), the Court found that, except
for the fact of a prior conviction, “any fact that increases the penalty for a crime
beyond the prescribed statutory maximum must be submitted to a jury, and
proved beyond a reasonable doubt.” In Alleyne v. United States, 133 S. Ct.
2151, 2155 (2013), the court extended this logic to facts that increase the
statutory mandatory minimum sentence. The Court in Alleyne did not address
discretionary guideline enhancements, and as this court noted in United States
v. Hinojosa, 749 F.3d 407, 411 (5th Cir. 2014), “[t]he Alleyne opinion did not
imply that the traditional fact-finding on relevant conduct, to the extent it
increases the discretionary sentencing range for a district judge under the
Guidelines, must now be made by jurors.”
      Moseby was convicted of conspiracy to possess with intent to distribute
1,000 kilograms of marijuana. According to the PSR, he was responsible for
5,962 kilograms, resulting in a base offense level of 34. He received a two-level
upward adjustment for maintaining a premises used to distribute marijuana
and a two-level upward adjustment for possessing a firearm in connection with
the drug offense. “Based upon a preponderance of the evidence presented and
the facts in the report,” the district court concluded that his total offense level
was 38 and his criminal history level was I, which resulted in an advisory
guideline range of 235 to 293 months’ imprisonment. After considering the
§ 3553(a) factors, the court sentenced him to 293 months.            His statutory

                                        17
   Case: 13-40219     Document: 00513513655     Page: 18   Date Filed: 05/19/2016


                                 No. 13-40219

sentencing range was “not less than 10 years or more than life.” 21 U.S.C.
§ 844; 21 U.S.C. § 841(b)(1)(A). Because the findings related to drug quantity
and other guideline adjustments neither increased Moseby’s mandatory
minimum sentence nor caused his sentence to exceed the statutory maximum,
but instead only caused his discretionary Guidelines range to exceed the
statutory minimum, the facts were only required to be proven by a
preponderance of the evidence. See Hinojosa, 749 F.3d at 412-13.
                                       D.
      Moseby argues that the district court erred in enhancing his total offense
level based on possession of a firearm in connection with the drug offense
pursuant to U.S.S.G. § 2D1.1(b)(1). This court reviews the district court’s
interpretation of the Sentencing Guidelines de novo. United States v. Serfass,
684 F.3d 548, 549 (5th Cir. 2010). However, the district court’s determination
that the enhancement applies is a factual finding reviewed for clear error.
United States v. King, 773 F.3d 48, 52 (5th Cir. 2014). “A factual finding is not
clearly erroneous if it is plausible, considering the record as a whole.” Id.
Furthermore, “a district court is permitted to draw reasonable inferences from
the facts, and these inferences are fact-findings reviewed for clear error as
well.” Id.
      U.S.S.G. § 2D1.1(b)(1) provides that a two-offense-level enhancement
should be applied to the sentence of a defendant convicted of conspiracy to
possess with intent to distribute a controlled substance “[i]f a dangerous
weapon (including a firearm) was possessed.” The Government has the burden
of establishing by a preponderance of the evidence “that a temporal and spatial
relation existed between the weapon, the drug trafficking activity, and the
defendant.” United States v. Salado, 339 F.3d 285, 293-94 (5th Cir. 2003).
Under this standard, “the Government must show that the weapon was found
in the same location where drugs or drug paraphernalia are stored or where

                                       18
   Case: 13-40219    Document: 00513513655     Page: 19     Date Filed: 05/19/2016


                                No. 13-40219

part of the transaction occurred.” Id. at 294. Once the Government has met
its burden, the defendant can only avoid the enhancement by showing that “it
was clearly improbable that the weapon was connected with the offense.”
United States v. Ruiz, 621 F.3d 390, 396 (5th Cir. 2010).
      Moseby contends that the Government did not meet its burden. The
initial PSR recommended an enhancement pursuant to § 2D1.1(b)(1), noting
that a search of Moseby’s residence had revealed “an AR-15 semi-automatic
rifle, a Ruger semi-automatic pistol, and large amounts of ammunition and
marijuana growing equipment.”       Moseby objected to the increase on the
grounds that no illegal drugs were found in the residence and that the
“marijuana growing equipment” was a hydroponic growing system, which is
not illegal. Upon further review the probation office agreed; an updated PSR
stated: “Since no drugs were found at the residence and there was no evidence
that Moseby conducted drug transactions at this location, the two level
increase for a dangerous weapon pursuant to USSG § 2D1.1(b)(1) was not
applied.” The Government objected to the removal of the enhancement, and at
sentencing called two witnesses to testify in support of their objection. The
first witness, Texas Department of Public Safety Officer John Logan, testified
that when he searched Moseby’s home in Arlington, Texas, he discovered
information on growing hydroponic plants and notes referring to the purchase
of marijuana seeds in the same room as the rifle and pistol. He testified that
he did not find any seeds or any drugs in the room with the weapons. The
second witness, DEA Special Agent Richard Gardner, testified that during a
subsequent search of the home he discovered “notes that were evidence of the
conspiracy that was charged in this case”—apparently including a “drug code
sheet”—and money orders sent between other co-conspirators in the closet
where the guns were found. Like Logan, Garner stated that he did not find
any seeds or any drugs in the home.

                                      19
      Case: 13-40219   Document: 00513513655     Page: 20    Date Filed: 05/19/2016


                                  No. 13-40219

        The district court found that the hydroponic growing system was “drug
paraphernalia” and that the drug code sheet tied the guns to the drug
conspiracy. We disagree. “Drug paraphernalia” is defined at 21 U.S.C. § 863(d)
as:
        any equipment, product, or material of any kind which is primarily
        intended or designed for use in manufacturing, compounding,
        converting, concealing, producing, processing, preparing,
        injecting, ingesting, inhaling, or otherwise introducing into the
        human body a controlled substance, possession of which is
        unlawful under this subchapter.
Although the district court concluded that “it’s naive to think that a member
of an organization that’s dealing in marijuana in these large quantities and
has a hydroponic growing system is going to grow tomatoes,” all of the evidence
presented indicated that the system found in Moseby’s home was primarily
designed and intended for general gardening use.            The evidence did not
establish that the instructions provided with the system referred to marijuana
cultivation, see § 863(e)(1), or that any materials explaining the system’s use
depicted or referred to marijuana, see § 863(e)(2).
        Of course, we are not bound by § 863(d)’s definition of drug
paraphernalia. Nevertheless, this definition is instructive, particularly when
viewed in light of our cases applying U.S.S.G. § 2D1.1(b)(1).            We have
previously applied the label “drug paraphernalia” to crack pipes, United States
v. Mitchell, 31 F.3d 271, 278 (5th Cir. 1994); “baggies, capsules, an electric
grinder, two electronic scales, a kitchen strainer, and empty ‘cut’ bottles” found
in close proximity to capsules of heroin, United States v. King, 773 F.3d 48, 51
(5th Cir. 2014); and an “electronic scale containing cocaine residue,” United
States v. Caicedo, 103 F.3d 410, 411. In all of these cases, the items deemed
“paraphernalia” were clearly and directly related to the production,
distribution, or consumption of drugs. In this case there was no evidence that


                                       20
    Case: 13-40219    Document: 00513513655      Page: 21   Date Filed: 05/19/2016


                                  No. 13-40219

the hydroponic growing system had ever been used to grow marijuana and only
vague circumstantial evidence to suggest that it ever would be.
      Furthermore, even if we were to consider it drug paraphernalia, there
was no evidence linking the growing equipment to the drug trafficking
conspiracy. Eric Pieper testified that he occasionally purchased hydroponic
marijuana, but it was never suggested that the organization sought to grow or
distribute its own product: Pieper testified that the marijuana distributed by
the organization “always came from Cruz Lopez.” The equipment therefore
cannot serve to establish “that a temporal and spatial relation existed between
the weapon, the drug trafficking activity, and the defendant.” Salado, 339 F.3d
at 293-94.
      The drug code sheet similarly fails to establish the necessary nexus. The
sheet is not itself drug paraphernalia; it is therefore relevant only to the extent
that it proves that Moseby’s residence is a location “where part of the
transaction occurred.” Id. at 294. Although the code sheet, which was written
by Eric Pieper, is circumstantial evidence of Moseby’s participation in
trafficking activities, its presence in his home does not establish that any of
those activities took place there. In light of the absence of evidence at trial or
at sentencing that any drug transactions occurred at Moseby’s residence, the
district court’s inference drawn from the presence of the code sheet is not
plausible. Given the absence of evidence that the weapons were found “in the
same location where drugs or drug paraphernalia [were] stored or where part
of the transaction occurred,” Id. at 293-94, the Government failed to meet its
burden, and application of the § 2D1.1(b)(1) enhancement was clearly
erroneous.      We therefore vacate Moseby’s sentence and remand for
resentencing.




                                        21
   Case: 13-40219     Document: 00513513655     Page: 22   Date Filed: 05/19/2016


                                 No. 13-40219

                                        E.
      Finally, Moseby argues that the district court erred in enhancing his
total offense level by two points for maintaining a drug premises. U.S.S.G.
§ 2D1.1(b)(12) provides a two-level enhancement if the defendant “maintained
a premises for the purpose of manufacturing or distributing a controlled
substance.” The application notes provide that in determining whether a
defendant “maintained” a premises, the court should consider “(A) whether the
defendant held a possessory interest in (e.g., owned or rented) the premises
and (B) the extent to which the defendant controlled access to, or activities at,
the premises.” U.S.S.G. § 2D1.1 n.17.
      Moseby does not challenge the district court’s finding that his
Indianapolis residence was a stash house; rather, he maintains that the
evidence does not establish that he either held a possessory interest in the
premises or exercised control over the premises. The crux of his argument is
that Eric Pieper paid the rent for the house and directed members of the
organization regarding operations at the house. At trial, Pieper admitted that
he “assist[ed] in the paying of rent,” but he stated that Moseby rented the house
and that it was Moseby who “went and found that [particular] house on his
own.” Furthermore, Pieper indicated that, although the rent money came out
of the organization’s drug proceeds, Moseby remained responsible for actually
paying the landlord. While the source of the rent money is relevant, it is not
determinative of possessory interest: here, Moseby’s interest in the house was
created by the rental agreement. See, e.g., 52 C.J.S. Landlord & Tenant § 337
(2015). Finally, although it was established at trial that Pieper and other
members of the organization participated in trafficking activities at the house,
no evidence was presented to refute the inference that Moseby had unimpeded
access to and generally controlled of the use of his residence. See United States
v. Rodney, 532 F. App’x 465, 473 (5th Cir. 2013) (unpublished) (defendant

                                       22
   Case: 13-40219    Document: 00513513655      Page: 23   Date Filed: 05/19/2016


                                 No. 13-40219

maintained premises for purposes of U.S.S.G. § 2D1.1(b)(12) where he had
unimpeded access to the premises and used it as he wished). The district
court’s finding that Moseby maintained the premises is therefore plausible in
light of the record as a whole, and the application of the § 2D1.1(b)(12)
enhancement was not clearly erroneous. See King, 773 F.3d at 52.
                                      VI.
      Finally, Appellant Romans argues that the District Court erred in
applying a 2-level enhancement, pursuant to U.S.S.G. § 2D1.1(b)(12), for
maintaining a premises for the purpose of manufacturing or distributing a
controlled substance, because its application violated ex post facto clause or,
alternatively, because there was insufficient evidence to support it; that the
District Court erred in enhancing his total offense level based on possession of
a firearm in connection with the drug offense pursuant to U.S.S.G.
§ 2D1.1(b)(1); that the District Court erred in applying a 4-level enhancement,
pursuant to U.S.S.G. § 3B1.1(a) for being a leader/organizer, because there was
insufficient evidence to support it; that his Guidelines sentence of life
imprisonment is substantively unreasonable; and that the district court
violated his Eighth Amendment rights by imposing a life sentence of
imprisonment.
                                      A.
      Romans challenges the district court’s application of a sentence
enhancement pursuant to U.S.S.G. § 2D1.1(b)(12) on two grounds. First, he
argues that the application of the enhancement violated the ex post facto
clause of Article I § 9 of the U.S. Constitution, because he withdrew from the
drug distribution conspiracy prior to the enactment of that enhancement
provision on November 1, 2010. See 75 Fed.Reg. 66188 (2010). In Peugh v.
United States, 133 S. Ct. 2072 (2013), the Supreme Court held that there is an
ex post facto violation when a defendant is sentenced under Guidelines

                                      23
   Case: 13-40219    Document: 00513513655      Page: 24   Date Filed: 05/19/2016


                                 No. 13-40219

promulgated after he committed his criminal acts and the new version provides
a higher applicable Guidelines sentencing range than the version in place at
the time of the offense. Romans contends that the series of events in evidence
occurring in August, September, and October of 2010 demonstrates that he
withdrew from the conspiracy prior to the enactment of U.S.S.G. § 2D1.1(b)(12)
on November 1, 2010. We disagree.
      Because conspiracy is a continuing offense, “a defendant who has joined
a conspiracy continues to violate the law through every moment of the
conspiracy’s existence, and he becomes responsible for the acts of his co-
conspirators in pursuit of their common plot.” Smith v. United States, 133 S.
Ct. 714, 719 (2013) (internal quotation marks and citations omitted).          A
defendant’s membership in the ongoing unlawful scheme continues until he
withdraws. Id. at 717. “Affirmative acts inconsistent with the object of the
conspiracy and communicated in a manner reasonably calculated to reach co-
conspirators have been regarded as sufficient to establish withdrawal or
abandonment.” United States v. U.S. Gypsum Co., 438 U.S. 422, 464-65 (1978).
“Passive nonparticipation in the continuing scheme is not enough to sever the
meeting of minds that constitutes the conspiracy.” Smith at 720. Because
Congress did not address the burden of proof for withdrawal in 21 U.S.C. § 846
or 21 U.S.C. § 841, we presume that Congress intended to preserve the
common-law rule that affirmative defenses are matters for the defendant to
prove. See id.
      Applying the foregoing principles, we conclude that Romans has not
carried his burden of asserting an affirmative defense of withdrawal or of
proving that he took affirmative acts to disavow or defeat the purpose of the
conspiracy. In a motion for judgment of acquittal, Romans argued that venue
was improper as to him in part because his participation in the conspiracy
ceased at the time of his arrest, before certain criminal acts were committed in

                                      24
   Case: 13-40219     Document: 00513513655      Page: 25   Date Filed: 05/19/2016


                                 No. 13-40219

the Eastern District of Texas.     The district court rejected this argument,
reasoning that “no evidence was adduced at trial to suggest that Romans
withdrew from the conspiracy prior to” the commission of the acts in question.
At sentencing Romans did not object to the district court’s application of the
sentence enhancement under U.S.S.G. § 2D1.1(b)(12). The evidence presented
at trial and referenced on appeal does not demonstrate that Romans committed
any affirmative act to defeat, disavow or discourage the conspiracy. See U.S.
Gypsum Co., 438 U.S. at 464-65. On August 22, 2010, he was arrested on an
Indiana state drug charge and placed on work release; in early September 2010
he called Pieper and requested to resume his active participation in the
conspiracy but was rebuffed by Pieper; and on October 7, 2010, he pleaded
guilty to the state drug charge and was placed on probation. In United States
v. Puig-Infante, 19 F.3d 929, 945 (5th Cir.), cert. denied, 513 U.S. 864 (1994),
this court held that “[b]ecause a defendant’s incarceration is not an affirmative
act on the part of a defendant, it cannot, by itself, constitute withdrawal or
abandonment.” The evidence does not reflect that Romans reported the drug
distribution conspiracy to the authorities or in any way communicated to the
other conspirators his desire or intention to withdraw from the conspiracy. The
evidence reflects that Pieper and the other conspirators actively carried on the
drug conspiracy until they were indicted by federal authorities on June 8, 2011.
Consequently, we conclude that Romans has failed to carry his burden of
proving that he withdrew from the conspiracy before the enhancement
provision was enacted on November 1, 2010, and thus hold that the application
of the § 2D1.1(b)(12) enhancement did not violate the ex post facto clause.
      Romans also argues that the evidence was insufficient to support the
application of the enhancement.             The application note of U.S.S.G.
§ 2D1.1(b)(12) states that the enhancement “applies to a defendant who
knowingly maintains a premises (i.e., a building, room, or enclosure) for the

                                       25
   Case: 13-40219    Document: 00513513655     Page: 26    Date Filed: 05/19/2016


                                No. 13-40219

purpose of manufacturing or distributing a controlled substance, including
storage of a controlled substance for purpose of distribution.”         U.S.S.G.
§ 2D1.1(b)(12) n.17. The application note further provides:
      Manufacturing or distributing a controlled substance need not be
      the sole purpose for which the premises was maintained, but must
      be one of the defendant’s primary or principal uses for the
      premises, rather than one of the defendant’s incidental or
      collateral uses for the premises. In making this determination, the
      court should consider how frequently the premises was used by the
      defendant for manufacturing or distributing a controlled
      substance and how frequently the premises was used by the
      defendant for lawful purposes.
Id. Here, the record established that Romans provided the capital to start a
paint and body shop operated by Jeremy Martin, and that Romans paid the
shop’s monthly rent. According to witness testimony, Romans’s primary use of
the body shop was to receive and distribute large quantities of marijuana:
Romans apparently had no role in the legitimate operations of the shop, and
at his direction boxes of marijuana were taken to there for delivery to his
customers. The district court’s finding that Romans maintained a premises for
the purpose of distributing marijuana is therefore plausible in light of the
record as a whole, and the application of the § 2D1.1(b)(12) enhancement was
not clearly erroneous. See King, 773 F.3d at 52.
                                      B.
      Romans argues that there was insufficient evidence to support an
enhancement pursuant to U.S.S.G. § 2D1.1(b)(1).           As noted above, the
Government was required to show by a preponderance of the evidence that “the
weapon was found in the same location where drugs or drug paraphernalia
[were] stored or where part of the transaction occurred.” Salado, 339 F.3d at
294. David Tarter, a long-time customer of Romans, testified that he delivered
drug proceeds to Romans’s residence on several occasions, and that on one of
those occasions Romans showed him a Glock that he kept in his kitchen and
                                      26
   Case: 13-40219    Document: 00513513655      Page: 27   Date Filed: 05/19/2016


                                 No. 13-40219

an AR-15 that he kept in his basement. Tarter further testified that, after he
was pulled over by Indiana State Police with 11 pounds of marijuana in his
vehicle, he cooperated with the state investigation of Romans and allowed
himself to be recorded delivering $24,000 in cash to Romans as payment for
marijuana.    Detective Brian Elmore testified that when Indiana police
searched Romans’s home they found a Glock in a kitchen drawer with a drug
ledger and the $24,000 in cash, delivered minutes before by Tarter, in the
living room. Romans argues that Tarter’s testimony contradicts Detective
Elmore’s, but the two addressed the location of the gun at different times;
Tarter did not specify when he saw the Glock and the AR-15, and he was not
present when the search was conducted. We conclude that the testimony
regarding the location of the gun and the ledger and the occurrence of the drug
transaction was sufficient to establish that “a temporal and spatial relation
existed between the weapon, the drug trafficking activity, and the defendant,”
id. at 293-94, and that the district court’s determination that the enhancement
applied was therefore not clearly erroneous, see King, 773 F.3d at 52.
                                      C.
      Romans argues that there was insufficient evidence to support an
enhancement pursuant to U.S.S.G. § 3B1.1(a), which provides for a four-level
increase in the defendant’s offense level “if the defendant was an organizer or
leader of a criminal activity that involved five or more participants or was
otherwise extensive.” The application notes provide:
      Factors the court should consider include the exercise of decision
      making authority, the nature of participation in the commission of
      the offense, the recruitment of accomplices, the claimed right to a
      larger share of the fruits of the crime, the degree of participation
      in planning or organizing the offense, the nature and scope of the
      illegal activity, and the degree of control and authority exercised
      over others.


                                      27
   Case: 13-40219     Document: 00513513655     Page: 28   Date Filed: 05/19/2016


                                 No. 13-40219

U.S.S.G. § 3B1.1 n.4. The note also states that “[t]here can, of course, be more
than one person who qualifies as a leader or organizer of a criminal association
or conspiracy.” Id.
      It is not contested that the conspiracy in this case involved five or more
participants. As for Romans’s leadership role in the organization, Eric Pieper
testified that he and Romans were partners and equally split the drug profits.
He stated that López would call “every single day” asking for money, and that
he and Romans would take turns “push[ing] [their] people for their money.”
He stated that if López reported that the payment delivered by Michael Pieper,
Bajune Moseby, or Kevin Harden was short, he and Romans would make up
the difference. Pieper also described how, in 2007, he and Romans went to
Mexico to inspect the marijuana that López was going to send them in Indiana.
And although Romans contends that there is no evidence that he exercised any
control over the manner in which his “customers” sold marijuana, Jeremy
Martin testified that Romans directed people to conduct drug transactions at
his paint shop. Furthermore, when he pleaded guilty to state charges in 2010,
Romans admitted that after he arranged for the sale of 24 pounds of marijuana
to Tarter, the confidential informant, he “used Mr. [Brent] Lewellyn to
transport and deliver the marijuana.” In light of the record as a whole, the
district court’s finding that Romans was an organizer or leader is plausible.
The application of the § 3B1.1(a) enhancement was therefore not clearly
erroneous. See King, 773 F.3d at 52.
                                       D.
      Romans argues that his Guidelines sentence of life imprisonment is
substantively unreasonable.     Romans’s sentence is within the Guidelines
range, and is therefore presumptively reasonable. To rebut the presumption
of reasonableness, Romans must show that the court did not account for a
factor that should have received significant weight, gave significant weight to

                                       28
   Case: 13-40219     Document: 00513513655       Page: 29    Date Filed: 05/19/2016


                                   No. 13-40219

an improper factor, or that it clearly erred in balancing the sentencing factors.
United States v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009).
      Romans argues that the district court failed to consider his background,
lack of criminal history, and the disparity between his sentence and that given
to Pieper.     This argument is unavailing.        The district court expressly
considered Romans’s background and lack of criminal history, along with other
relevant sentencing factors. Justifying the sentence, the court wrote:
      The court finds this to be a reasonable sentence in view of the
      nature and circumstances of the offense entailing the defendant’s
      participation in a large-scale drug trafficking conspiracy involving
      more than 1,000 kilograms of marijuana, his leadership role in the
      drug trafficking organization, his distribution of multiple kilogram
      quantities of marijuana that was imported from Mexico by the
      organization, his arrangement to take a controlled delivery of
      $24,000 in drug proceeds and to sell 24 pounds of marijuana to a
      confidential source which led to his arrest, the seizure of a firearm
      and a nearby drug ledger during a search of his residence, his
      operation of a stash house on behalf of the organization, his
      criminal history including prior convictions for burglary, criminal
      mischief, driving with a suspended license, possession of
      marijuana, and dealing in marijuana, his failure to comply with
      previous terms of probation, and his history of substance abuse. It
      will serve as just punishment, promote respect for the law, and
      deter future violations of the law.
And although Pieper’s sentence of 145 months is significantly shorter than
Romans’s, Pieper and Romans are not similarly situated: Pieper pleaded guilty
to conspiracy charges and assisted the prosecution. Because Romans has failed
to overcome the presumption that his within-guidelines sentence was
unreasonable, we must reject his challenge.
                                        E.
      Finally, Romans argues that his sentence constitutes cruel and unusual
punishment and violates the Eighth Amendment. A sentence may violate the
constitution   because   it   is   “inherently    barbaric”   or   because    it   is

                                        29
    Case: 13-40219    Document: 00513513655       Page: 30   Date Filed: 05/19/2016


                                  No. 13-40219

“disproportionate to the crime.” Graham v. Florida, 560 U.S. 48, 59 (2010), as
modified (July 6, 2010). “The concept of proportionality is central to the Eighth
Amendment. Embodied in the Constitution’s ban on cruel and unusual
punishments is the ‘precept of justice that punishment for crime should be
graduated and proportioned to [the] offense.’” Id. (quoting Weems v. United
States, 217 U.S. 349, 367 (1910)).        However, Supreme Court precedent
demonstrates that it is difficult for a defendant to demonstrate a lack of
proportionality in challenges to the length of term-of-years sentences. See, e.g.,
Ewing v. California, 538 U.S. 11 (2003) (rejecting a challenge to a sentence of
25 years to life for the theft of a golf clubs under California’s “three-strikes”
recidivist sentencing scheme); Harmelin v. Michigan, 501 U.S. 957 (1991)
(rejecting a challenge to a sentence of life in prison without possibility of parole
for possession of over 650 grams of cocaine).
      In Harmelin, Justice Kennedy’s controlling opinion concluded that the
Eighth Amendment contains a “narrow proportionality principle,” that “does
not require strict proportionality between crime and sentence” but rather
“forbids only extreme sentences that are ‘grossly disproportionate’ to the
crime.” Id. at 997, 1000-1001 (Kennedy, J., concurring in part and concurring
in judgment). In this case, Romans was found responsible for at least 10,000
kilograms but less than 30,000 kilograms of marijuana. He was also found to
have operated a stash house, possessed firearms in connection with his drug
trafficking, and eventually become an organizer in this conspiracy. In light of
Supreme Court precedent, we cannot find that his sentence is so grossly
disproportionate as to violate the Eighth Amendment. See Ewing, 538 U.S. at
30-31; Harmelin, 501 U.S. at 1005; Hutto v. Davis, 454 U.S. 370, (1982) (per
curiam) (rejecting a challenge to a sentence of 40 years for possession with
intent to distribute less than nine ounces of marijuana).


                                        30
   Case: 13-40219   Document: 00513513655    Page: 31   Date Filed: 05/19/2016


                              No. 13-40219

                                   VII.
     In sum, we conclude that venue was proper with respect to the
convictions of all Appellants. We AFFIRM the convictions of all Appellants
and AFFIRM the sentences of Appellants Booker, Harden, and Romans.
Because the application of the § 2D1.1(b)(1) enhancement to Appellant
Moseby’s sentence was clearly erroneous, we VACATE Moseby’s sentence and
REMAND for resentencing.




                                   31
    Case: 13-40219       Document: 00513513655          Page: 32     Date Filed: 05/19/2016


                                       No. 13-40219

GREGG COSTA, Circuit Judge, specially concurring:
       I fully join the majority opinion, which faithfully applies conspiracy case
law interpreting the constitutional guarantee that an accused shall be tried
“by an impartial jury of the state and district wherein the crime shall have
been committed.” U.S. CONST. AMEND. VI. That precedent dates back more
than a century to the Supreme Court’s decision in Hyde v. United States, 225
U.S. 347 (1912). 1 That case was decided in an age with far more primitive
interstate travel and far less expansive federal criminal law than today, yet
Justice Holmes in dissent was able to foresee a case like this one:
       Obviously the use of this fiction or form of words must not be
       pushed to such a point in the administration of the national law as
       to transgress the requirement of the Constitution that the trial of
       crimes shall be held in the state and district where the crimes shall
       have been committed. Art. 3, § 2, cl. 3. Amendments, art. 6. With
       the country extending from ocean to ocean, this requirement is
       even more important now than it was a hundred years ago, and
       must be enforced in letter and spirit if we are to make impossible
       hardships amounting to grevious wrongs. In the case of conspiracy
       the danger is conspicuously brought out. Every overt act done in
       aid of it, of course, is attributed to the conspirators; and if that
       means that the conspiracy is present as such wherever any overt
       act is done, it might be at the choice of the government to prosecute
       in any one of twenty states in none of which the conspirators had
       been.

Id. at 386–87.


       1 Hyde would not have supported venue in this case because its reasoning that venue
exists anywhere a conspirator acts was based on an overt act being an element of the general
federal conspiracy statute it considered. Id. at 356–58. The drug conspiracy statute (21
U.S.C. § 846) does not require an overt act. See United States v. Shabani, 513 U.S. 10, 17
(1994). But in the years following Hyde, the Supreme Court extended its venue holding to
conspiracy statutes like the current drug one that do not require an overt act. See Whitfield
v. United States, 543 U.S. 209, 218 (2005) (“[T]his Court has long held that venue is proper
in any district in which an overt act in furtherance of the conspiracy was committed, even
where an overt act is not a required element of the conspiracy offense.” (citing United States
v. Socony-Vacuum Oil Co., 310 U.S. 150 (1940); United States v. Trenton Potteries Co., 273
U.S. 392, 402–04 (1927))).
                                             32
    Case: 13-40219       Document: 00513513655        Page: 33     Date Filed: 05/19/2016


                                      No. 13-40219

       Although not reaching the twenty states of Holmes’s prediction, Zigler’s
and Michael Piper’s drives from Indianapolis to the Dallas-Fort Worth
metropolex created venue in this drug conspiracy case in seven districts other
than the one where the drugs were being sold. 2 Prosecuting the case in one of
those “just passing through” districts, one located close to a thousand miles
away from where the drugs were sold, illustrates the concerns about the
vitality of the vicinage right that Holmes identified. That right does not receive
much attention these days, but was important enough to the Founders that
it—rather than the right to confront witnesses, or the right against self-
incrimination, or even the right to due process—along with the related right to
trial by jury are the only rules of criminal procedure included in both the
original Constitution and Bill of Rights.            See generally United States v.
Cabrales, 524 U.S. 1, 6 (1998) (“Proper venue in criminal proceedings was a
matter of concern to the Nation’s founders.”); Steven A. Engel, The Public’s
Vicinage Right: A Constitutional Argument, 75 N.Y.U. L. REV. 1658, 1680–91
(2000) (chronicling the history of the vicinage right). The “structural” Article
III Venue Clause and the Sixth Amendment that is framed in terms of a
defendant’s right serve both “the community’s interest in law enforcement as
well as the defendant’s right to a fair trial.” Engel at 1681.
       It undermines both of these concerns to try members of a large-scale
Indianapolis drug ring, with life sentences on the line, in Sherman, Texas
(population 39,943). The great leeway Hyde gives federal agents to shop cases
to the United States Attorney’s Office with the lowest thresholds for
prosecuting cases implicates the Founder’s “fear that in the absence of the



       2 Assuming the most direct route using interstate highways, venue was created in the
following in order of the route: the Central and Southern Districts of Illinois; the Eastern
District of Missouri; the Eastern and Western Districts of Arkansas; and the Eastern and
Northern Districts of Texas.
                                            33
    Case: 13-40219       Document: 00513513655          Page: 34     Date Filed: 05/19/2016


                                       No. 13-40219

vicinage right, the government might select the community that would be most
prone to convict the defendant.” 3 Id. at 1695; see also id. at 1695 n.195 (citing
Patrick Henry’s concern at the Virginia Ratifying Convention that without
adding a locality requirement to the Article III Venue Clause’s state
requirement, the government might transport a defendant “from one extremity
of the state to another”). And jurors from Indianapolis, not east Texas, should
be deciding a case involving tens of millions of dollars in drug transactions in
their community.         See Taylor v. Louisiana, 419 U.S. 522, 530 (1975)
(“Community participation in the administration of the criminal law,
moreover, is not only consistent with our democratic heritage but is also critical
to public confidence in the fairness of the criminal justice system.”); Akhil Reed
Amar, THE BILL OF RIGHTS 88–89 (1998) (explaining that the vicinage right
sought to ensure that “the jury would be composed of citizens from the same
community, and its actions were expected to be informed by community
values”); cf. William J. Stuntz, THE COLLAPSE OF AMERICAN CRIMINAL JUSTICE
141–42 (2011) (identifying decreased local involvement in law enforcement,
including less localized jury selection, as a failing of the modern criminal
justice system).
       Despite the prescience of Justice Holmes’s dissent, the Hyde rule is
longstanding and there have been no indications it will be reconsidered.
Judges’ decisions are not, however, the only source for expressing important
principles of our criminal justice system. Prosecutorial discretion also plays a
part as demonstrated by another area of law in which the courts have read a
constitutional right narrowly. Although the Supreme Court has interpreted


       3 Given the countless crimes that could be charged at the federal level, U.S. Attorney’s
Offices typically have thresholds that guide their determination of whether there is a
sufficient federal interest to warrant federal prosecution. The thresholds might involve drug
quantity for drug cases, loss amount for fraud cases, number of images in child pornography
cases, etc. The thresholds can vary significantly among different districts.
                                             34
    Case: 13-40219       Document: 00513513655          Page: 35     Date Filed: 05/19/2016


                                       No. 13-40219

the Double Jeopardy Clause to allow different sovereigns to prosecute the same
conduct, 4 the Department of Justice’s Petite Policy substantially constrains
federal prosecutors’ ability to do so. See UNITED STATES ATTORNEY’S MANUAL
§ 9-2.031 (requiring approval from an Assistant Attorney General to pursue a
federal prosecution after a prior state prosecution for the same conduct and
listing various factors that should be considered in determining whether the
presumption against such prosecutions has been overcome).                       Something
similar would help ensure that conspiracy cases are being prosecuted in
communities that have a meaningful connection to the case.




       4 As is the case for many rules of criminal procedure, Prohibition gave rise to one of
the early cases announcing the “dual sovereign” doctrine that allows both federal and state
prosecutions for the same conduct. See United States v. Lanza, 260 U.S. 377, 382 (1922)
(allowing a federal prosecution for the sale of liquor after a conviction for the same in
Washington state). That same year, the doctrine also allowed Massachusetts authorities to
try the original Ponzi schemer after the feds had already obtained a conviction. See Ponzi v.
Fessenden, 258 U.S. 254, 261 (1922). The doctrine is much criticized. See Bartkus v. Illinois,
359 U.S. 121, 150 (1959) (Black, J., dissenting); David Bryan Owsley, Note, Accepting the
Dual Sovereignty Exception to Double Jeopardy: A Hard Case Study, 81 WASH. U. L.Q. 765,
767 n.8 (2003) (listing numerous examples of the “almost uniform[]” criticism from
academics).
                                             35